Exhibit No. 10.1



 

GERBER SCIENTIFIC, INC.
AGREEMENT FOR DEFERMENT OF DIRECTOR FEES



AMENDED AND RESTATED JANUARY 1, 2005

        By resolution of the Board of Directors (the "Board") of Gerber
Scientific, Inc. (the "Company"), the Gerber Scientific, Inc. Agreement for
Deferment of Director Fees (the "Agreement") has been approved for the unfunded
deferred payment of Director fees in either shares of common stock of the
Company ("Shares") or cash. The Agreement applies to all Director fees received
by non-employee Directors of the Company, including annual retainer fees,
regular meeting fees, committee fees, and special meeting fees, as applicable
("Director Fees").

        The Agreement was amended and restated, effective January 1, 2005, to
reflect, among other things, the provisions of new Section 409A of the Internal
Revenue Code (the "Code"). Director Fees deferred under the Agreement that are
not earned and vested as of January 1, 2005, and the earnings on such amounts,
are referred to as "Non-Grandfathered Fees." Director Fees deferred under the
Agreement that are earned and vested as of January 1, 2005, and the earnings on
such amounts, are referred to as "Grandfathered Fees."

        Section 1. Eligible Participants. All active non-employee Directors of
the Company are eligible for participation.

        Section 2. Term of the Agreement. The Agreement, effective beginning
October 13, 1995, will continue in effect until terminated by action of the
Board or other legal authority.

        Section 3. Election to Defer Compensation. Except as otherwise provided
herein, each Participant may elect to defer receipt of all, or a specified
portion of, the Director Fees for the 1996 calendar year and for all subsequent
calendar years.

        The deferral election notice by which a Participant elects to defer
Director Fees under this Agreement shall be substantially in the form attached
hereto ("Notice"). A Notice must be delivered to the Company prior to January 1
of the calendar year in which the Director Fees would otherwise be payable to
the Participant and prior to such time as the Director Fees are earned.

        Such Notice shall continue until suspended or modified in writing by a
subsequent Notice. Any deferral election made by the Participant for a calendar
year shall be irrevocable with respect to Director Fees covered by such Notice,
including the Director Fees payable for the remainder of the calendar year in
which a suspending or modifying Notice is delivered to the Company. Any new
Notice shall only apply to the Director Fees otherwise earned and payable to the
Participant in following calendar years.

        Any non-employee appointed or elected to fill a vacancy on the Board is
eligible for participation and may elect, before the term of office begins, to
defer all or a specified portion of the Director Fees for the balance of the
calendar year following such appointment and for subsequent calendar years.

        Notwithstanding anything herein to the contrary, a Participant whose
distributions have commenced pursuant to Section 8 shall cease to be eligible to
defer additional Director Fees pursuant to this Section 3.

        Section 4. Accounting for Deferrals. On receipt of an initial Notice
from a Director, the Company will establish (i) a cash accounting record ("Cash
Account") for the fees deferred by such Director and the accumulated interest
credited pursuant to Section 6, (ii) a Shares accounting record ("Shares
Account") for the fees deferred by such Director and the accumulated dividends
credited pursuant to Section 7, or (iii) both a Cash Account and a Shares
Account (a Cash Account and a Shares Account shall each be referred to herein as
"Accounts"). The Company shall furnish each Participant with quarterly
statements of the Participant's Accounts. Grandfathered Fees and
Non-Grandfathered Fees shall be accounted for separately.

        Deferred fees, interest, and dividends credited to an Account will be
recorded by the Company as current operating expenses, and an unfunded liability
for such amounts will be accrued. The amounts credited to an Account will not be
deductible on the Company's income tax returns in the year accrued. The Company
may deduct the amount credited to an Account in the year in which it is
distributed from the Account and includable in the recipient's gross income.

        Section 5. Participant's Rights Unsecured. The right of the Participant
or the Participant's Beneficiary to receive a distribution from an Account shall
be an unsecured claim against the general assets of the Company, and neither the
Participant nor the Beneficiary shall have any rights in or against any cash or
Shares credited to the Participant's Account or any other specific assets of the
Company. Nothing contained herein shall be deemed to create a trust of any kind.
All amounts credited to an Account shall constitute general assets of the
Company and may be disposed of by the Company at such time and for such purposes
as it may deem appropriate. The right of a Participant or Beneficiary to receive
distributions from the Company under the Agreement may not be pledged,
transferred, or assigned in whole or in part.

        Section 6. Credited Interest. Each Cash Account shall be credited with
interest until the entire Account balance has been paid out. The interest rate
shall be the 30-day London Interbank Offered Rate (LIBOR) for U.S. dollar
deposits as quoted in the Wall Street Journal, less .25 percent. Interest shall
be compounded monthly using the interest rate as of the last business day of the
preceding month.

        Section 7. Credited Shares and Fees. Prior to the expiration of the
Gerber Scientific, Inc. 1992 Non-Employee Director Stock Option Plan, As Amended
(the "Director Plan"), on August 19, 2002, a non-employee Director could elect
to receive Shares pursuant to the terms and conditions of the Director Plan in
lieu of all or a portion of the Director Fees that would otherwise be payable in
cash. On and after January 1, 2006, a non-employee Director may elect to receive
Shares (rounded to the nearest one-hundredth of a Share) pursuant to the
Agreement as provided below in lieu of all or a portion of the Director Fees
that would otherwise be payable in cash. Shares are credited quarterly to a
Participant's Shares Account, using the Fair Market Value of the Company's
common stock on the date Director Fees are payable. Fees are payable in
accordance with the fee schedule for non-employee Directors of the Company.

        Section 8. Credited Dividends. Each Shares Account shall be credited for
any dividends paid on the Shares. Each time a cash dividend is paid on the
Shares, a Shares Account shall be credited for such dividends on the dividend
payment date. The amount of the dividend credit shall be the number of Shares
(rounded to the nearest one-hundredth of a Share) determined by multiplying the
dividend amount per Share by the number of Shares credited to the Shares Account
as of the record date and dividing the product by the Fair Market Value per
Share on the dividend payment date.

        Section 9. Adjustments to Shares. In the event of any change in the
Company's common stock through merger, consolidation, stock split, stock
dividend, reverse stock split, reclassification, or the like, an appropriate
adjustment shall be made in the Shares held in a Participant's Shares Account.

        Section 10. Shareholder Rights. The crediting of Shares into a Shares
Account shall confer no rights upon the Participant as a shareholder of the
Company or otherwise, with respect to the Shares credited to the Shares Account,
but shall confer only the right to receive such credited Shares as and when
provided under the terms of this Agreement.

        Section 11. Source of Shares. The Shares to be issued in lieu of all or
a portion of the Director Fees hereunder shall be issued pursuant to the
Director Plan, in the case of Shares credited prior to August 19, 2002, and
pursuant to the Agreement, in the case of Shares credited on or after January 1,
2006. The total number of Shares that may be issued pursuant to the Agreement in
the case of Shares credited on or after January 1, 2006 shall be 100,000, and
such Shares shall be made available from presently authorized but unissued
Shares or authorized and issued Shares reacquired by the Company and held by the
Company as treasury stock, or a combination thereof. In the event of any change
in the Company's common stock through merger, consolidation, stock split, stock
dividend, reverse stock split, reclassification, or the like, an appropriate
adjustment shall be made in the total number of Shares available for issuance
pursuant to the Agreement.

        Section 12. Distribution. In accordance with a Participant's election,
distribution will begin on the first business day of the calendar year
immediately following the earlier of: (a) the year in which the Director ceases
to be a Director; or (b) the year in which the Director attains such other age
as selected by the Director (but not earlier than age sixty-five (65)).
Notwithstanding the foregoing, in the event of a Change in Control, each
Participant's Account(s) shall be distributed in full to the Participant
immediately prior to, and contingent upon, the occurrence of the Change in
Control.

        In the case of Grandfathered Fees only, in accordance with a
Participant's election the Participant's Account(s) will be distributed in
either: (a) a single installment; (b) annual installments over a ten (10) year
period; or (c) annual installments over a period shorter than ten (10) years.
Installment distributions will be calculated by dividing the balance in the
Participant's Account(s) immediately before the distribution by the number of
installments remaining to be paid. Non-Grandfathered Fees shall be paid in a
single installment.

        The Participant's election as to the time and, in the case of
Grandfathered Fees only, form of distribution, shall be made by filing an
election with the Company in substantially the form attached hereto
("Distribution Election"). The Distribution Election shall continue until
suspended or modified in writing by a subsequent Distribution Election; provided
that a Participant may not select a specified age for distribution in a
subsequent Distribution Election that is earlier than the age selected in any
prior Distribution Election. Each new Distribution Election shall apply to
future deferrals and, in the case of Grandfathered Fees only, any existing
balances in the Participant's Account(s) and must be on file for twelve (12)
months before it is effective. If no Distribution Election has been on file at
least twelve (12) months at the time of distribution, the Participant's
Account(s) shall be distributed in a single installment. Notwithstanding the
foregoing and with regard to Non-Grandfathered Fees only, the timing or form of
previously deferred Directors Fees may not be changed once the Distribution
Election has been made.

        Notwithstanding the foregoing and with regard to Grandfathered Fees
only, the Nominating and Corporate Governance Committee of the Board (the
"NCGC"), in its sole discretion, may at any time elect to distribute the
Participant's Account(s) in a single installment or over a shorter or longer
period than ten (10) years if it determines that such action is in the best
interests of the Company.

        In the case of both Grandfathered Fees and Non-Grandfathered Fees, Cash
Accounts shall be paid out in cash. Shares Accounts shall be distributed in full
Shares; provided, however, that the final installment of Shares shall be rounded
upwards to the next full Share.

        In the case of both Grandfathered Fees and Non-Grandfathered Fees, upon
the death of a Director or former Director prior to the expiration of the
distribution period, the Participant's remaining Account(s) shall be distributed
to the Participant's Beneficiary in full on the first business day of the next
calendar year following the year of death.

        In the case of both Grandfathered Fees and Non-Grandfathered Fees, in
the event a Participant has a Disability, the Participant's Account(s) shall be
distributed immediately in a single installment.

        With regard to Grandfathered Fees only, in the event a Participant
incurs financial hardship (as determined by the Board in its sole discretion),
the entire portion of the Participant's Account(s) consisting of Grandfathered
Fees shall be distributed immediately in a single installment.

        With regard to Non-Grandfathered Fees only, "financial hardship" means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant's spouse, or a dependent (as
defined in section 152(a) of the Code) of the Participant, loss of the
Participant's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. In the case of a financial hardship, the Participant may
request a distribution of an amount no greater than the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant's
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship, and including distribution of Grandfathered Fees).

        With regard to Grandfathered Fees only, a Participant may make a
one-time election to receive an immediate distribution of 90% of the
Participant's Account(s) balance. In this event, the Participant shall forfeit
the remaining 10% of the Account(s) balance. Notwithstanding the foregoing, the
Company, in its sole discretion, may reject a Participant's election to receive
an immediate distribution if it determines that such action is in the best
interests of the Company, the recipient, or both.

        Section 13. Withholding. The Company retains the right to deduct and
withhold from any deferred fees, credited interest, or credited dividends due
hereunder all sums which it may be required to deduct or withhold pursuant to
any applicable statute, law, regulation, or order of any jurisdiction
whatsoever.

        Section 14. Amendments to the Agreement. The Board may amend this
Agreement at any time, without the consent of the Participants or their
Beneficiaries, provided that no amendment shall divest any Participant or their
Beneficiary of the credits to the Participant's Account or of any rights to
which the Participant would have been entitled if the Agreement had been
terminated immediately prior to the effective date of such amendment without the
Participant's or Beneficiary's consent.

        Section 15. Termination of the Agreement. The Board may terminate this
Agreement at any time. Upon termination of the Agreement, distribution of the
Participants' Accounts shall be made in the manner and at the times heretofore
prescribed. No additional credits shall be made to Participants' Accounts
following termination of the Agreement other than interest and dividends
credited pursuant to Sections 6 and 8.

        Section 16. Expenses. Costs of administration of this Agreement shall be
paid by the Company.

        Section 17. Administration. The NCGC shall have the authority to
administer the operation of the Agreement, but shall not have the authority to
amend the Agreement.

        Section 18. Definitions.

        (a) "Beneficiary" shall mean the person or persons designated in writing
by the Participant to receive any undistributed amounts credited to the
Participant's Account at his or her death. The designation shall be made on a
beneficiary designation form in substantially the form attached hereto
("Beneficiary Designation Form") and shall be filed with the Chairperson of the
NCGC at any time by the Participant. Any such designation may be withdrawn or
changed in writing, but only the last Beneficiary Designation Form on file with
the Company shall be effective. If a Beneficiary shall have predeceased a
Participant, or if a Beneficiary shall not have been designated, the
Participant's Beneficiary shall be the Participant's estate in accordance with
the applicable laws of will and descent.

        (b) "Change in Control" means any of the following transactions: (i) the
dissolution or liquidation of the Company; (ii) a merger, consolidation or
reorganization of the Company in which the Company is not the surviving
corporation; (iii) a sale of all or substantially all of the assets of the
Company to another corporation or other entity; or (iv) any other transaction
(including a merger or reorganization in which the Company is the surviving
corporation) that results in any "person" or "group" (within the meaning of Rule
13d-5 under the Securities Exchange Act of 1934, as amended) beneficially owning
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) more than 50% of the combined voting power of all classes of voting
securities of the Company; provided that any such transaction constitutes a
"change in control event" within the meaning of Code Section 409A.

        (c) "Disability" shall mean, in the case of Grandfathered Fees, the
incapacity of the Participant to perform as a Director due to a mental or
physical disability which shall have continued for a period of six months and
which shall have been certified to by a physician acceptable to the Company. In
the case of Non-Grandfathered Fees, "Disability" means if the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant's employer.

        (d) "Fair Market Value" shall have the meaning ascribed to such term in
the Director Plan.

        (e) "Participant" shall mean the individuals specified in Section 1.

        Section 19. Notices. Any notice or election required or permitted to be
given shall be in writing and shall be deemed to be filed (a) on the date it is
personally delivered to the Chairperson of the NCGC; (b) three (3) business days
after it is sent by registered or certified mail, addressed to the Chairperson
of the NCGC; or (c) on the date it is sent if by e-mail or by facsimile to the
Chairperson of the NCGC.

        Section 20. Governing Law. All rights under this Agreement shall be
governed by and construed in accordance with the laws of the State of
Connecticut without giving effect to the principles of conflict or choice of law
rules of any jurisdiction.






\\\DC - 20952/0001 - 2067132 v8

